AO 2458 (Rev. 02/08/2019) Jud_g_111ent in a Criminal !'_etty Case (Modified)                                                                    Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                          V.                                            (For Offenses Committed On or After November 1, 1987)


                        Santiago Arce-Menecio                                           Case Number: 2:19-mj-11185

                                                                                        Federal Defenders
                                                                                        Defendant's Attorney


REGISTRATION NO. 91062298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                               ---------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                   Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count( s)
                                                                                    --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 i      TIME SERVED                                  • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of.name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Wednesday, October 30, 2019
                                                                                Date of Imposition of Sentence


Received \
              1v{\
               \ \t      I
                    'WJ\}_,
                                   r7
                                                      . co
                                                      rJL,... L..
               DUSM
                                                   OCT 3 0 2019                     ONORABLE RUTH Bl!RMUDEZ MONTENEGRO
                                                                                     ITED STATES MAGISTRATE JUDGE
                                         clLHK L.JS Ou: HICT COURT
                                     SbUTHEF1N DISTRICT OF CALIFORNIA
Clerk's Office Co                    av                                   o.EPuTv                                                  2: 19-mj-11185
